Citation Nr: 0521823	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-16 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to July 30, 1997, for 
a grant of a 50 percent disability evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
September 1969 and from January 1973 to December 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO), which granted the veteran an increased 
evaluation of 50 percent for his service-connected PTSD, 
effective from July 30, 1997.  This case was previously 
before the Board and in August 2003 it was remanded to the RO 
for further development.  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased evaluation for 
his service-connected PTSD, which was received at the RO in 
August 1992.  The veteran never withdrew this claim and it 
remained pending.

2.  Psychiatric impairment sufficient for assignment of a 50 
percent disability evaluation was not factually ascertainable 
at any time prior to July 30, 1997.


CONCLUSION OF LAW

An effective date prior to July 30, 1997, for a grant of a 50 
percent evaluation for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the July 1998 rating decision, an October 1998 statement 
of the case, and supplemental statements of the case dated in 
August 2000, May 2002, and February 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, in an August 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  In the instant appeal, a VCAA letter was issued 
after the RO decision, and in light of the notice detailed 
above, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Enclosed 
with the letter mailed to the veteran by the RO in August 
2004 was a VA Form 21-4142, Authorization to Release 
Information, which the veteran was requested to sign in order 
to obtain private medical records sought by the Board 
pertinent to the veteran's claim.  The veteran has not 
replied to this request.  The duty to assist is not a one-way 
street. A veteran cannot passively wait for assistance in 
those circumstances where his cooperation is needed for 
evidentiary development. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In view of the foregoing, the Board is 
constrained to find that VA has complied with the notice and 
duty to assist requirements of VCAA.

Factual Background.

In February 

Service connection for PTSD, rated as 10 percent disabling, 
was established by an RO rating determination dated in March 
1991.  Service connection was established as of August 22, 
1990. 

In a letter received on August 18, 1992, the veteran's 
representative submitted the veteran's claim for an increased 
evaluation for his service-connected PTSD.  In response to 
this letter, the RO informed the veteran in November 1992 
that he was being scheduled for a VA examination in 
connection with his claim and that if he did not report for 
this examination his claim may be disallowed.  Prior to this 
examination, scheduled in December 1992, the veteran called 
VA and cancelled his appointment.  He stated that he was 
moving to Tennessee and that he would follow up there.  In a 
letter dated in December 1992, the RO informed the veteran 
that it had received notice that he was moving to Tennessee 
and that he intended to follow up on his claim.  He was 
further informed that in light of this, his current claim for 
benefits had been withdrawn.  He was also told that if he 
provided the RO his new address, they would have an 
examination rescheduled for him.  A VA Form 21-4138, 
Statement in Support of Claim, was enclosed for his response.

In a letter dated in January 1993, the veteran's 
representative furnished the RO the veteran's Tennessee 
address, indicated a desire that the claim be further 
developed, and requested that his claims file be transferred 
to the Nashville Regional Office.  

On July 30, 1997, the veteran was hospitalized at a VA 
facility for symptoms of decreased concentration, anhedonia, 
hopelessness, and suicidal ideations following the breakup of 
his marriage of 19 years.  The veteran reported that he had 
been seeing a private psychologist for his depression and on 
the previous evening had handled a firearm and was "testing 
himself."  The gun was not loaded, and a family friend spoke 
with him the next morning over the phone and then brought him 
to the VA on the advice of his private psychologist.  Past 
psychiatric history included the veteran's report of 
depression and suicide attempt in 1976.  The veteran 
estimated that he suffered from PTSD 12 months in the past 7 
years.  Occupational history included the veteran's report 
that he was currently in the scaffolding business.  On mental 
status examination on admission, the veteran's mood was 
depressed.  His affect was congruent and appropriate.  There 
were no auditory or visual hallucinations.  His delusions 
consisted of PTSD.  His speech was appropriate for rate, 
volume, and content.  There were no suicidal or homicidal 
ideations.  The veteran was treated with psychotropic 
medication and bed rest.  PTSD and major depression were the 
diagnoses at discharge.  The veteran's Global Assessment of 
Function (GAF) score was 50.

On a VA psychological evaluation in August 1997, it was noted 
that the veteran was a partner in a scaffolding construction 
company and had been with the company for about five years.  
The veteran reported that he had had 13 years since being 
separated from service.  He stated that he has always been 
able to go to a new job for more money.  It was noted that 
the veteran had feelings of detachment from others, and 
difficulty expressing feelings, except for anger.  It was 
noted by his examiner that rage for the veteran appeared to 
be just under the surface.  Psychological testing was 
positive for indicators of PTSD.  Chronic severe PTSD was 
diagnosed.  The veteran's current and past six months GAF 
scores were 55.

In September 1997, the veteran filed a claim for an increased 
evaluation for his PTSD.

The veteran was afforded a VA PTSD examination in October 
1997.  On this examination the veteran complained of 
nightmares and continual fighting.  He complained of problems 
with the sound of airplanes or gunfire provoking flashbacks.  
He said that anybody walking up behind him causes him to 
jump.  He said that he has found out his past emotional 
relations were all a joke.  He complained of guilt about the 
way his life has gone but he didn't specifically report 
survivor guilt.  He reported anger at the government.  
Following mental status examination, PTSD was diagnosed as 
well as poly substance abuse, in remission.  The veteran's 
GAF score was 50, which the examiner stated represented 
serious symptoms and serious impairment of social and 
industrial functioning.

An RO rating action in July 1998 increased the disability 
evaluation for the veteran's PTSD from 10 percent to 50 
percent, effective from July 30, 1997.
Clinical records on file, and received subsequent to the July 
1998 rating action above, are dated no earlier than the 
veteran's VA hospitalization on July 30,1997.

Analysis

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization) (or by a VA examination after 
the claim is filed).

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability, which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

It is the veteran's contention that the effective date 
warranted for the 50 percent rating for his PTSD, should be 
August 18, 1992, the date he initially filed for an increased 
evaluation following his grant of service connection for this 
disorder in March 1991.

A review of the record reflects that the veteran's claim for 
an increased rating for PTSD was received in August 1992; 
this claim was withdrawn by the RO after he cancelled a 
scheduled examination due to an impending move.  The veteran 
did not fail to report for the examination; rather, he 
informed the RO that he would be unable to attend due to his 
move.  In addition, he did not express any desire to withdraw 
his claim from RO consideration; and there is no evidence 
that he abandoned his claim as he complied with the RO's 
request that he forward his address.  In fact, the veteran 
was informed by the RO that if he provided his new address he 
would be scheduled for a new examination.  Indeed, the 
veteran's new address was provided to the RO shortly after 
his move, yet the RO did not afford him another examination 
as promised and improperly withdrew his claim from 
consideration.  As such, the Board finds that the claim 
remained pending.

Now, the question becomes whether it was factually 
ascertainable that the veteran's PTSD was 50 percent 
disabling within one year of his date of claim.  It was not.  
Rather, the evidence on file shows that he was treated for 
other service and non-service-connected disabilities.  Here, 
the first evidence that the veteran's PTSD was 50 percent 
disabling was VA hospitalization records beginning on July 
30, 1997, which is well after the submission of his claim in 
August 1992.  Specifically, the veteran was hospitalized at a 
VA facility beginning July 30, 1997, for treatment of his 
PTSD.  At that time he reported symptoms of decreased 
concentration, anhedonia, hopelessness, and suicidal ideation 
following the breakup of his marriage of 19 years.  PTSD and 
major depression were the diagnoses at discharge and the 
veteran's GAF was 50.  These hospitalization records show an 
increase in his psychiatric symptoms, which resulted in the 
RO's assignment of a 50 percent rating.
 
As stated above, controlling law and regulation dictate that 
the effective date of an increased rating is the date of 
ascertainable increase or date of receipt of claim, whichever 
is later, unless the ascertainable increase precedes receipt 
of the claim, in which case the effective date is the date of 
ascertainable increase if the claim is received within one 
year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Here, it was not factually ascertainable that the veteran's 
PTSD was 50 percent disabling within one year of his date of 
claim in August 1992 or as of the date of his claim.  Rather, 
the earliest evidence that PTSD was 50 percent disabling was 
on July 30, 1997, the first day of his VA hospitalization.  
Accordingly, July 30, 1997, is the correct effective date for 
the 50 percent rating for the veteran's PTSD pursuant to the 
applicable law and regulations.
    

ORDER

An effective date earlier than July 30, 1997, for a grant of 
a 50 percent disability evaluation for PTSD is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


